DETAILED ACTION
Claim Objections
Claim 14 is objected to because of the following informalities:  the Examiner believes, based on the Applicant’s drawings, that in line 9 of claim 14, it should read “…positive terminal of the capacitor and a second end of the first…”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
It is unclear what the Applicant means by “a first voltage” when referencing the rated voltages of the battery and the capacitor.  It is also unclear what “circuitry” is referencing.  The Examiner requests the Applicant clarify what “a first voltage” and “circuitry” represent.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

4.	Claims 1-8, 12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (WO 2011/078577 A2).  Regarding independent claims 1, 19, and 20, and dependent claims 4-7, Hong teaches a method and a vehicle including a power supply system (Fig. 4), the vehicle comprising: a driving motor (not shown) configured to generate driving force to be applied to a plurality of wheels of the vehicle; a battery (10); a capacitor (20); circuitry (43) configured to discharge electric charge stored in the capacitor; and a controller (41) configured to control the circuitry to charge the battery by discharging the electric charge stored in the capacitor in response to receiving a signal indicating a collision of the vehicle or that a process to replace the capacitor is initiated, such that a voltage of the capacitor is lowered to a predetermined voltage or less (i.e. 0 volts) within a predetermined time from receiving the signal (i.e. as soon as possible).  (taught in the description of Fig. 4 in Hong’s specification)
Hong also teaches the idea of the circuitry being a buck or boost converter, depending upon the voltage of the battery, to control the voltages on both sides of the circuitry, as needed.  Hong fails to explicitly teach the battery having a rated voltage lower than a first voltage and the capacitor having a rated voltage higher than the first voltage.  However, it would have been an obvious matter of design choice to have the rated voltage of the battery being 48V and the rated voltage of the capacitor being 72V (and the first voltage being 50V) in Hong’s invention, since applicant has not disclosed that having the battery and capacitor’s rated voltages as claimed solves any stated problem or is for any particular purpose and it appears 
Regarding claims 2 and 3, Hong teaches the circuitry including a DC/DC converter (43) electrically connected to the battery and the capacitor, wherein the controller is configured to control the circuitry so that the DC/DC converter lowers a voltage of the electric charge discharged from the capacitor and charge the battery with the lowered voltage in response to a detection of a collision of the vehicle or a detection of a process to replace the capacitor. (Fig. 4) 
Regarding claim 8, Hong teaches the controller controlling the circuitry so that an electric connection between the battery and the capacitor is broken in a case that the voltage of the capacitor is lowered to a predetermined voltage or less. (after discharging to remove the capacitor from the vehicle to replace it)
Regarding claim 12, Hong teaches the controller configured to detect a process to replace the capacitor is being performed when a signal is received indicating vehicle maintenance is being performed (when operator operates a predetermined button).
5.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (WO 2011/078577 A2) as applied to claim 1 above, and further in view of Fujita et al. (5,501,486).  Hong teaches the vehicle power supply system as described above.  Hong fails to explicitly teach the claimed ways of detecting a collision.  Fujita teaches a similar vehicle power supply system to that of Hong.  Fujita teaches detecting a collision based on one or more signals output from one or more acceleration sensors attached to the vehicle, and in a case of receiving an air bag deployment signal (Col. 4, lines 58-64).  It would have been obvious to one .
6.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (WO 2011/078577 A2) as applied to claim 1 above, and further in view of Sambongi (2012/0215442).  Hong teaches the vehicle power supply system as described above.  Hong fails to explicitly teach the claimed way the controller detects a process to replace the capacitor.  Sambongi teaches a controller configured to detect that a process to replace a power source being performed based on a signal received indicating that a cover for the power source has been removed ([0030]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute Sambongi’s method of detecting that a process to replace a power source is occurring into Hong’s invention, since it involves a mere simple substitution of one method for another to perform the same function of detecting that a process to replace a power source is occurring.
7.	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (WO 2011/078577 A2) as applied to claim 1 above, and further in view of Morita (2004/0246635).  Hong teaches the vehicle power supply system as described above.  Regarding claims 13 and 14, Hong fails to explicitly teach the circuitry configuration claimed.  Morita teaches a circuitry configuration similar to Hong’s (Fig. 1).  Morita teaches the circuitry (30) being connected in parallel to a first energy storage device (B1; i.e. capacitor) and a second energy storage device (B2; i.e. battery) connected in series.  Morita also teaches the circuitry .
Regarding claim 15, with regards to the Hong/Morita combination as described above, Hong and Morita inherently teach a controller configured to control a state of the first, second, third, and fourth switches at all times, including in response to the detection of a collision of the vehicle or detection of a process to replace the capacitor.
Allowable Subject Matter
s 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indicating allowable subject matter: the references of record, either alone, or in combination, do not teach or suggest at least the limitations of: the specific switch configurations claimed with respect to specific operating states of the vehicle occurring.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

DMP
5/31/2021
/DANIEL KESSIE/             Primary Examiner, Art Unit 2836